DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 04/12/2021.                  .
2.	Claims 1-20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt.
2.	Domestic benefit has been claim with regards to U.S. Patent Application No. 16/923,714, filed July 8, 2020, which is a continuation application of International Application No. PCT/CN2018/072515, filed on January 12, 2018
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 04/12/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 04/12/2021,11/22/2021, 03/24/2022,  and 07/29/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 04/12/2021 are acceptable for examination purposes except for the following: 
 	a. 	 Sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim objection(s)
1.  	A colon should be placed after the word comprising in the first line of claim 11 to properly demarcate the preamble from the body of the claims for the following reason(s):
	a.	claim 11 is directed to a machine since it contains structural components such as  a memory and processor, however such components needs to be place in the body of the claim. In other words the colon after the term “configured to” (4th line) implies the first four lines are the preamble of the claim, however the preamble is not given patentable weight , [“a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”] . The body of the claim  (last 5 lines) entails a method step and hence it is not clear if claim 11 is directed to a machine or a process. To solve this problem the examiner suggests to place the colon after the word comprising so that the body of claim 11 possess sufficient structure. 
Abstract/Specification
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
 In the instant application the title of the invention is repeated in the abstract, appropriate correction is required. 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 4, 6 – 9, 11 – 14 and 16 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0146433 A1) in view of Pelletier et al. (US 2013/0242730 A1).
	Regarding claim 1, Zhang discloses: A method for processing link reconfiguration, applicable to Link reconfiguration procedures (figure 8, step 802 configuration is used at the UE in terms of power control for a given subband sets, that is the communication (link) between the UE and base station is configured in term of power control, see also ¶ 0012), comprising:
 	 receiving, by a terminal device, at least one preset parameter group from a network device, wherein each preset parameter group is configured for at least one bandwidth part (BWP) of the terminal device and is used to perform a corresponding processing operation when the terminal device performs transmission on the at least one BWP, wherein the preset parameter group comprises a group of power control parameters [¶ 0101 and ¶ 0102, that  is separate power control is signaled to the UE, this is interpreted as a preset parameter group since at least two power parameters are sent via signaling concerning a first and second subband set (interpreted as bandwidth parts). ¶ 0104 states the subband is used to perform transmission in the uplink that is from the UE to the network]
 	Zhang does not disclose: the power control parameters are used to perform transmission to a physical random access channel (PRACH) sent by the network device after the terminal device selects a signal that meets a preset condition such difference is seen in the reference of Pelletier fist see ¶ 0246 , last two sentences: that is different sets of PRACH resources mutually exclusive uses different configuration that involves different transmission power settings. ¶ 0248 the preset condition here is a maximum number of transmission (¶ 0247), that is the WTRU will select a particular signal (interpreted here as a first set or PRACH preamble for transmission since “a signal” can be interpreted as a transmission of a RACH preamble or could be other Reference signal) when a number of unsuccessful transmission is reached  a RA-RS on a different set of resources is initiated to transmit and initiate another RACH procedure involving its own preamble transmission ( this can be the first set of resources) , note in the last line of ¶ 0248 a particular power level is being used, this is to solve the issue of declaring a RLF (last line of ¶ 0247). [section 5.1 at the bottom of page 11 to the first 12 lines of page 12 of 3gpp TS 38.321 V15.0.0 (2017-12) submitted via IDS also discloses the features presented by Pelletier above].   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s system in view of Pelletier.  The motivation for making the above modification would have been to solve the issue of declaring a RLF [last line of ¶ 0247  of Pelletier].

 	Claims 6, 11 and 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such components as a memory, processor and communication interface are disclosed in the primary reference of Zhang see figure 4 and its description from ¶ 0066 - ¶ 0072.

 	Claim 2, Pelletier  further discloses: The method according to claim 1, wherein the preset condition is configured by the network device.  [the threshold number of retransmission attempts (condition) = ¶ 0166 in combination with ¶ 0172, ¶ 0190 is configured and sent by the network; ¶ 0246:  last two sentences:  that is different sets of PRACH resources mutually exclusive uses different configuration set and send by the netwok that involves different transmission power settings. ¶ 0247 - ¶ 0248 specifically sets condition on how the PRACH resources are selected and used,  one of which is the number of consecutive unsuccessful attempts and as seen in the last sentence of ¶ 0248 a given power level is used for the transmission of the PRACH preamble].

 	Claims 7, 12 and 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, Zhang further discloses: The method according to claim 1, wherein the BWP comprises downlink (DL) BWP or uplink (UL) BWP.  [¶ 0009 a subband set can be a single or more BWP, ¶ 0012 mentions ULPC for a particular Subband set, hence an UL BWP is taken into consideration].

 	Claims 8, 13 and  18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

 	
 	Claim 4, Zhang further discloses: The method according to claim 1, wherein each of the at least one preset parameter group is configured for one BWP of the terminal device.  [¶ 0101 and ¶ 0102, that  is separate power control is signaled to the UE, this is interpreted as a preset parameter group since at least two power parameters are sent via signaling concerning a first and second subband set (interpreted as bandwidth parts). ¶ 0104 states the subband is used to perform transmission in the uplink that is from the UE to the network].

 	Claims 9, 14 and 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

2.	Claims 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0146433 A1) in view of Pelletier et al. (US 2013/0242730 A1) and 3gpp TS 38.321 V15.0.0 (2017-12) submitted via the IDS.
 	Claim 5, Zhang in view of Pelletier discloses: The method according to claim 1 (see rejected claim 1), Zhang in view of Pelletier does not disclose: wherein the power control parameter comprise preamble Received Target Power. However in the same field of endeavor 3gpp discloses the above missing feature see section 5.1.1 at the bottom of page 11, “ra-preambleInitialReceivedTargetPower”. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s system in view of Pelletier and 3GPP.  The motivation for making the above modification would have been to indicate RRC configuration parameters for random access procedure, this is seen in section 5.1.1 at the bottom of page 11 with regards to 3GPP. 

	Claims 10, 15 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463